     Case 2:18-mj-30040-DUTY ECF No. 27 filed 11/20/18          PageID.71     Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA

              Plaintiff,                     CASE NO. 18-30040

v.                                           MAGISTRATE JUDGE ANTHONY P. PATTI

BRANDON GRIESEMER,

              Defendant.
                                         /

                              ORDER REVOKING BOND

        Defendant was previously released on bond, pursuant to the Bail Reform Act, 18

U.S.C. § 3142 et seq. Pretrial Services (PTS) requested a bond review hearing based

upon information indicating that the defendant violated the conditions of his release by

continued drug use and by committing a battery against his mother, who was previously

appointed as his third-party custodian. Charges are pending against the defendant in

Oakland County for domestic assault due to this incident. The bond review hearing was

held on November 20, 2018, after an extensive in camera discussion between the

attorneys for the Government and the defendant, as well as Defendant’s PTS officer. This

was the second bond review hearing in this matter, the first having been held on July 31,

2018, then based upon the defendant’s continued drug use. At the November 20, 2018

hearing, the defendant’s mother appeared in court with a prominent black eye that could

be seen from the bench, approximately 30 feet away. She expressed uncertainty about

continuing to serve as his third-party custodian. The Court notes that a state court had

                                                  1
  Case 2:18-mj-30040-DUTY ECF No. 27 filed 11/20/18              PageID.72     Page 2 of 3



temporarily issued a no contact order between the defendant and his mother, which has

recently been lifted. The defendant was hallucinating under the influence of mushrooms

at the time that he struck his mother. There is no other suitable third party custodian for

the high level of supervision required by this defendant, and the Court notes that his

father has a steady job outside the home. The defendant suffers from significant mental

health impairments, exhibits suicidal ideation and admitted to PTS, as recently as

November 14, 2018, that he continues to use controlled substances while on bond. A

suitable inpatient drug or mental health program to which the defendant could be directly

discharged has not been identified. The charges pending against the defendant involve a

threat of violence against the CNN television network. The defendant was equivocal, at

best, about his willingness to abide by more restrictive bond conditions. For the reasons

stated on the record, all of which are incorporated as though fully restated herein, the

Court finds, under 18 U.S.C. § 3148(b), that there is:

       ☒ probable cause to believe that Defendant has committed a Federal, State, or

local crime while on release (if a felony, a rebuttable presumption arises that no condition

or combination of conditions will assure that Defendant will not pose a danger to the

safety of any other person or the community); and

       ☒ clear and convincing evidence that Defendant has violated any other condition

of release;

AND




                                                 2
  Case 2:18-mj-30040-DUTY ECF No. 27 filed 11/20/18           PageID.73    Page 3 of 3




      ☒ based on the factors set forth in 18 U.S.C. § 3142(g), the Court finds by clear

and convincing evidence there is no condition or combination of conditions of release

that will reasonably assure the safety of the community, including the defendant’s own

safety and that of his mother or other household members; and

      ☒ Defendant is unlikely to abide by the conditions of release.

      Therefore, the bond for Defendant is hereby REVOKED and the defendant is

REMANDED to the custody of the United States Marshal.

IT IS ORDERED.

Date: November 20, 2018                         s/ Anthony P. Patti
                                                Anthony P. Patti
                                                United States Magistrate Judge




                                Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on November 21, 2018, electronically and/or by U.S. Mail.

                                                s/Brianna Garant
                                                Relief Case Manager for the
                                                Honorable Anthony P. Patti




                                               3
